Citation Nr: 1215937	
Decision Date: 05/03/12    Archive Date: 05/10/12

DOCKET NO.  08-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from May 1970 to January 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in July 2008.   

The Veteran was scheduled to present testimony at a Board hearing in December 2009.  The Veteran failed to report for the hearing or provide good cause for his failure to report.   


FINDING OF FACT

The Veteran does not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  


CONCLUSION OF LAW

Alleged right ear hearing loss was not incurred in or aggravated by the Veteran's active duty service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated May 2007.

The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran an audiologic examination in August 2007, obtained a medical opinion as to the etiology and severity of the alleged disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Service Connection

The issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as sensorineural hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board notes that the lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran (in his April 2012 Brief) argues that the service treatment records may be incomplete.  The bases for this belief are that (1) that there is only one mention of his suicide attempt, and (2) he believes that his reduction in rank would have been accompanied by more treatment records.  

The Veteran also hints at possible inaccuracies in the service treatment records.  He points out that the audiological examinations are "wildly inconsistent."  He also alleges that the Veteran had a rare pattern of "reverse slope" hearing loss at induction.  

The Board acknowledges that at his September 1969 pre-induction examination, puretone thresholds were measured 30 and 20 at low frequencies (500 hertz and 1000 hertz), and were nonexistent (0, 0, and 0) at higher frequencies (2000 hertz, 3000 hertz, ad 4000 hertz).  The Board also acknowledges that the three audiologic examination reports (dated September 1969, September 1970, and December 1971) are somewhat inconsistent, and that the final audiologic examination reflects 0 puretone threshold levels at all frequencies.  

However, regardless of the findings contained in the service treatment records, the Veteran has failed to provide any evidence that would call into question the findings of the August 2007 VA examination.  In this examination, the Veteran's auditory thresholds at frequencies of 500, 1000, 2000, 3000, and 4000 hertz were measured at 20, 25, 30, 25, and 25 decibels.  Moreover, the Veteran's speech recognition score in the right ear was 96.  Consequently, the Veteran does not have right ear hearing loss as defined by 38 C.F.R. § 3.385.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability. See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Additionally, the Board notes that the first evidence of right ear hearing loss is the claim itself, which is dated April 2007 (35+ years after the Veteran was discharged from service).  Consequently, the evidence is against a finding that there was continuity of symptomatology.  

Finally, the August 2007 VA examiner diagnosed the Veteran with mild hearing loss (but normal hearing for VA purposes).  She opined that the mild hearing loss was not caused by or a result of in-service noise exposure.  

The Board recognizes the Veteran's complaints as reported at his August 2007 VA examination.  He stated that he has difficulty hearing the television and speech when there is background noise.  He also reported that he was exposed to excessive noise while in service; and that sometimes, he would only wear hearing protection on his left ear so that he could hear orders in the right ear.  The Board finds the Veteran credible with regards to noise exposure and current difficulties.  However, the fact that the Veteran went 35 years post service without seeking treatment or compensation for hearing loss causes the Board to doubt that the Veteran's alleged hearing loss has existed since service or that it was caused by service.  Most importantly, the Board notes that the Veteran simply has not shown that he suffers from hearing loss, as defined by 38 C.F.R. § 3.385.  

In the absence of a current disability, any medical evidence of continuity of symptomatology, and a nexus linking alleged hearing loss to service, the preponderance of the evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for service connection for right ear hearing loss must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


